MEMORANDUM **
Armando Ramirez appeals from the 235-month sentence imposed following his guilty-plea conviction for conspiracy to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdic*142tion pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez contends the district court erred by denying a minor role adjustment under U.S.S.G. § 3B1.2. We conclude the district court did not clearly err in denying the adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.